Name: 2008/624/EC: Council Decision of 8Ã July 2008 appointing four French members and four French alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  Europe
 Date Published: 2008-07-30

 30.7.2008 EN Official Journal of the European Union L 201/68 COUNCIL DECISION of 8 July 2008 appointing four French members and four French alternate members of the Committee of the Regions (2008/624/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the French Government, Whereas: (1) On 24 January 2006 the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) A seat as a member of the Committee has become vacant as a result of the death of Mr Raymond FORNI. Three seats as members of the Committee have become vacant as a result of the end of the mandates of Mr Jean PUECH, Ms Juliette SOULABAILLE and Mr Michel THIERS. Two seats as alternate members of the Committee have become vacant as a result of the end of the mandates of Ms Carola JORDA-DEDIEU and Mr Jean-Pierre TEISSEIRE. Two seats as alternate members of the Committee have become vacant as a result of appointment of Mr Pierre HUGON and Mr Christophe ROUILLON as members, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, ending on 25 January 2010: (a) as members:  Mr Pierre HUGON, Vice-prÃ ©sident du Conseil gÃ ©nÃ ©ral de la LozÃ ¨re (change of mandate),  Mr Pierre MAILLE, PrÃ ©sident du Conseil gÃ ©nÃ ©ral du FinistÃ ¨re,  Mr RenÃ © SOUCHON, PrÃ ©sident du Conseil rÃ ©gional dAuvergne,  Mr Christophe ROUILLON, Maire de Coulaines (change of mandate); and (b) as alternate members:  Mr Jean-Michel DACLIN, Adjoint au Maire de Lyon,  Ms Rose-Marie FALQUE, Maire dAzerailles,  Ms Rachel PAILLARD, Maire de Bouzy,  Mr Jean-Louis TOURENNE, PrÃ ©sident du Conseil gÃ ©nÃ ©ral dIlle et Vilaine. Article 2 This Decision shall take effect on the date of its adoption. Done at Brussels, 8 July 2008. For the Council The President C. LAGARDE (1) OJ L 56, 25.2.2006, p. 75.